Citation Nr: 0423130	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  04-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cervical spine 
spondylosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel







INTRODUCTION

The appellant served on active duty in the Army from 
September 1966 to September 1969, and thereafter served 
various periods of inactive duty for training (INACDUTRA) and 
active duty for training (ACDUTRA) in the Army National 
Guard.  The Board notes that the claims folder does not 
contain verification of the precise dates of the appellant's 
service in the Army National Guard.  However, the record does 
show that the veteran was on ACDUTRA when he injured his 
shoulder and claims to have injured his neck.  The RO has 
granted service connection for his shoulder disability.  
Therefore, no verification of the precise dates of the 
appellant's Army National Guard service is necessary to 
properly adjudicate this claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In January 2004, the appellant notified the RO that he wished 
to withdraw his request for a hearing before a Veterans Law 
Judge.  See 38 C.F.R. § 20.704(e) (2003).

It appears as though the appellant may be raising a claim of 
entitlement to an increased rating for his service-connected 
right shoulder disability.  In an April 2003 rating decision, 
the appellant was granted service connection and a 10 percent 
rating for degenerative arthritis of the right 
acromioclavicular (AC) joint.  In June 2003, he submitted a 
statement from a private physician detailing the symptomology 
of his right shoulder.  The RO responded in August 2003 with 
a letter stating that it was working on his degenerative 
arthritis of the right AC joint claim.  It also detailed the 
requirements for an increased rating claim and explained the 
VA's duties to assist the appellant in providing evidence for 
such.  However, in January 2004, the RO informed the 
appellant that it had received his VA Form 21-4138 dated 
December 29, 2003, which is not in the claims file.  
According to the RO, the appellant had stated that he wanted 
to file a Notice of Disagreement (NOD) with his 
noncompensable service-connected right shoulder disability, 
asking that separate ratings be given for the clavicle and 
scapula bones.  The RO informed the appellant in the January 
2004 correspondence that he was actually evaluated as 10 
percent disabling in regards to his right shoulder 
disability, and that it was not accepting his VA Form 21-4138 
as an NOD.  The RO instructed the appellant to respond in 
writing if he wished to file a proper NOD.  As the January 
2004 correspondence contradicts the statements made in the 
August 2003 letter, this matter is referred to the RO for 
appropriate action.

  
FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  There is no competent medical evidence demonstrating that 
the appellant's cervical spine spondylosis is related to a 
disease or injury that had its onset in, or is otherwise 
related to, service. 


CONCLUSION OF LAW

Cervical spine spondylosis was neither incurred in nor 
aggravated by the appellant's military service.  38 U.S.C.A. 
§§ 101 (24), 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.6(a), 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the appellant's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See slip op. at 3, 7-10.  

In this case, the appellant filed an initial claim for 
service connection for two issues in December 2002.  In 
February 2003, he added seven issues to his claim, to include 
the issue currently on appeal.  Both the initial claim and 
the addendum were made subsequent to the enactment of the 
VCAA.  The RO's initial unfavorable decision in regards to 
the issue on appeal was made in April 2003, after the 
appellant had been provided notice of the VCAA provisions in 
January 2003, in accordance with Pelegrini, supra.  
Additional VCAA notice was furnished by letter in December 
2003, which was specific to the cervical spine spondylosis 
claim.

In the January 2003 letter referenced above the RO in general 
advised the appellant of his role in the claims process and 
asked him to submit certain information pertinent to 
substantiating a claim for service connection.  The RO 
informed the appellant of the evidence that was needed to 
support service connection claims.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence and information VA would be obtaining.  The 
letter specifically explained that VA would make reasonable 
efforts to help him get evidence such as medical records from 
Federal agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and, for private records, to provide the appropriate 
release.  The RO also advised the appellant that a VA 
examination might be scheduled to obtain evidence relevant to 
his current disability status but that he could submit other 
evidence such as lay statements relevant to his claimed 
disabilities.  Additionally, the RO advised the appellant 
that he was ultimately responsible for providing information 
and evidence to VA and that he should advise VA as to any 
additional information or evidence he wanted considered in 
connection with his claims.  

The RO sent the appellant additional VCAA notice in December 
2003 in regards to his cervical spine claim.  It informed the 
appellant that it had received his NOD in May 2003.  The 
letter restated what evidence was required to prove his claim 
for service connection, and that he may be eligible for 
presumptive service connection in regards to certain 
disabilities.  It also informed him what assistance the RO 
would provide in obtaining any pertinent evidence, but that 
he was ultimately responsible in providing records that are 
not in possession of a Federal department or agency.  It 
provided the appellant with a number of ways to contact the 
RO in regards to his claim should he need assistance.  

Additionally, in the April 2003 rating decision and the 
December 2003 statement of the case the RO notified the 
appellant of the evidence considered and the reasons and 
bases for the determination made in his claim.  In the 
statement of the case the RO included a recitation of the 
procedural history of the appellant's claim, the actions 
taken by the RO, the evidence received, the relevant laws and 
regulations, and, VA's duties to assist under 38 C.F.R. 
§ 3.159, with reference to the relevant VCAA cites in the 
United States Code.  Finally, throughout his appeal the 
appellant has been provided with contact information in the 
event he had any additional evidence or information, or any 
questions, for VA.  Based on the above, the Board finds that 
the appellant has been afforded appropriate notice under the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the appellant's service medical records 
as well the private treatment records identified by the 
appellant.  Additionally, VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A (d).  The appellant was afforded a VA examination in 
March 2003 specific to the current nature and severity of his 
cervical spine disability.  The appellant has not identified 
any additionally available evidence for consideration in his 
appeal.  Furthermore, the appellant has been afforded the 
opportunity for a hearing, but he withdrew his request for 
such in January 2004.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the appellant and that the record is ready 
for appellate review. 

Factual Background

The appellant contends that his current diagnosis of cervical 
spondylosis is attributed to his time in service.  In a May 
2003 NOD, he claims that his cervical-spine disability was 
"adjunct" to his right AC joint and it was aggravated by a 
June 2001 motor vehicle accident.  In his substantive appeal 
(VA Form 9) the appellant asserted that his cervical spine 
spondylosis occurred during his military service.  He felt it 
was a post-traumatic disability resulting from complaints of 
neck strain during service.

The record reflects that service connection is currently in 
effect for degenerative arthritis of the right AC joint and 
intervertebral disc syndrome of the lumbar spine.  

The service medical records are negative for any complaints 
or findings of a cervical spine disability.  The appellant is 
not shown to have any neck injury during active service 
between September 1966 and September 1969, and no complaints 
or clinical findings were made during that period.  The 
appellant did not report a neck problem in his entrance 
examination dated in September 1966, nor in his separation 
examination dated in August 1969.  Clinical records show that 
the appellant injured his right shoulder in July 1996 during 
summer training at Fort Chaffee.  He reported that he slipped 
while attempting to put netting over a truck, and when he 
grabbed the mirror bracket of the truck to prevent a fall 
"it felt like [his right arm] pulled slightly."  He 
complained of right neck and shoulder pain when he lifted his 
arm forward to shoulder height or when he lifted his arm from 
the side of his body.  He denied any prior similar injury.  
X-rays of the cervical spine were subsequently obtained to 
rule out a cervical disc problem, and they were within normal 
limits.  The diagnosis was right shoulder impingement and 
tendinitis.  The veteran received physical therapy for his 
right shoulder from July 1996 to September 1996, and the last 
entry in September 1996 revealed a decrease in pain and no 
impingement.  The next treatment record associated with the 
service records is a private medical record dated in April 
1999.  Dr. Dennis Foster saw the veteran after a slip and 
fall at his place of employment.  He did not report any 
complaints concerning the neck, and Dr. Foster's diagnosis 
was degenerative disc disease in the L5-S1 vertebrae.  
Additionally, the veteran completed a physical profile report 
in October 1999.  Although that report notes a lumbar spine 
problem, it lacks any mention of a cervical disc disability.         

Relevant private treatment records from Dr. Raymond L. Wall 
demonstrate that the appellant presented as a new patient in 
August 2001 complaining of neck pain.  The appellant reported 
to Dr. Wall that he had been involved in a motor vehicle 
accident June 6, 2001, and that X-rays taken after the 
accident at St. Anthony's Hospital were within normal limits.  
He stated that he had no previous injuries.  Physical 
examination revealed normal range of motion and rotation, and 
normal flexion and extension of the cervical spine.  There 
were no radicular symptoms or cervical tenderness, and no 
increased pain with resistance.  The diagnosis was cervical 
strain.  Dr. Wall referred the appellant to a physical 
therapist.  At his first session of physical therapy in 
August 2001, the appellant reported that he had injured his 
neck and shoulder in the above-mentioned June 2001 motor 
vehicle accident.  He complained of pain that came and went 
and a tight upper back.  The assessments were tight upper 
trapezius muscles, tender trigger points over this area, and 
cervical limitations in all planes.  

In March 2003, the appellant underwent a VA examination.  In 
reporting the history of his present illness, he stated that 
he had separate injuries to his tailbone and shoulder during 
summer training in service.  The appellant did not report a 
neck injury.  A specific history with regard to the right 
shoulder included no reference to any neck problems.  When 
asked about the specific history for his cervical spine 
condition, he indicated to the examiner that he was diagnosed 
with a "problem" in 1995, but he did not specify what kind 
of diagnosis it was or who gave it.   His complaints at the 
time of the examination were solely in regards to his 
tailbone, lower back, and hips.  Physical examination of the 
cervical spine revealed no radiation of pain on movement or 
muscle spasm.  There was a minor area of tenderness in the 
right trapezius at the base of the neck.  No signs of 
radiculopathy were present.  There were 60 degrees of 
flexion, 45 degrees of extension, with 25 degrees of right 
lateral flexion and 30 degrees of left lateral flexion.  No 
additional limitation of motion of the cervical spine due to 
pain, fatigue, weakness, lack of endurance or coordination 
was noted.  There was no ankylosis present.  X-rays revealed 
moderately severe cervical spondylosis involving the C4-5, 
C5-6, C6-7 and C-7-T-1 vertebrae.  There was no instability 
with flexion or extension, but compromising of the C4-5, C5-6 
and C6-7 bilateral intervertebral foramen was noted.  The 
diagnosis was moderate degenerative arthritis within the AC 
joint of the right shoulder and moderately severe cervical 
spine spondylosis.  The examining physician noted that these 
conditions influence his occupational and daily activities, 
but he did not see how these particular activities were 
related to his neck or his shoulder.  Moreover, the veteran 
acknowledged to the examiner that the low back and tailbone 
produced the limitations on activities.

Based on the above-cited evidence, the RO denied service 
connection for cervical spine spondylosis in an April 2003 
rating decision.  

Legal Criteria

The United States will pay compensation for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty in the 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

Analysis
 
The Board recognizes the appellant's in-service complaints of 
neck pain, especially following the injury to his right 
shoulder in July 1996.  However, the medical records reflect 
no actual cervical spine problem was ever identified during 
the appellant's time in service.  In fact, in response to the 
appellant's complaints of neck pain following the July 1996 
in-service injury, X-rays were ordered to rule out a cervical 
spine disability.  They were found to be within normal 
limits.  Further medical work-up revealed only right shoulder 
impingement and tendinitis.  As a result of this in-service 
injury, the RO granted service connection for his right 
shoulder disability.  

It was not until August 2001 that the first objective 
findings were made in regards to a cervical spine disability.  
At this time the appellant was seen as a new patient and was 
diagnosed with cervical strain following a motor vehicle 
accident in June 2001.  It is particularly noteworthy that he 
specifically denied any cervical spine injury prior to the 
motor vehicle accident in question.  Moreover, at his March 
2003 VA examination, which revealed degenerative arthritis of 
the AC joint of the right shoulder and cervical spine 
spondylosis, the examiner took a detailed history of the 
appellant's right shoulder and cervical spine problems.  The 
appellant, however, referred to his tailbone area and hips 
when asked about his cervical spine disability.  He made no 
specific neck complaints during the examination and there was 
no indication he had a neck disorder as the result of service 
or his shoulder injury during active duty training.  

Although the appellant has objective evidence of a current 
cervical spine disability, there is no evidence linking the 
disability to an event or injury in service.  He argues in 
his substantive appeal (VA Form 9) that his neck problems 
originated in service; however, the appellant's subjective 
statements concerning the origin of his cervical spine 
spondylosis are not competent medical evidence to 
substantiate his claim for service connection.  The appellant 
is not shown to have any medical training.  Laypersons, such 
as the appellant, are not qualified to render an opinion 
concerning medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

While service connection is in effect for his intervertebral 
disc syndrome of the lumbar spine and degenerative arthritis 
of the right AC joint, there is no objective evidence that 
the appellant also injured his neck in service in July 1996 
when he injured his shoulder.  Indeed, the bulk of his 
complaints and symptoms in service concerned his shoulder and 
not his neck.  The first competent medical evidence of a 
cervical spine disorder was not until August 2001, when seen 
by Dr. Wall, following his post service motor vehicle 
accident in June 2001, approximately 5 years after his 
shoulder injury in service.  Absent competent medical 
evidence of a nexus between an existing cervical spine 
disability and service, there is no basis upon which to grant 
service connection.   

The appellant, through his representative in a May 2004 
statement to the RO, argues that all reasonable doubt should 
be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102.  The Board has considered the doctrine of 
affording the appellant the benefit of any existing doubt 
with regard to the issue on appeal; however, as the 
preponderance of the evidence is against the appellant's 
claim, the record does not demonstrate an approximate balance 
of positive and negative evidence as to warrant the 
resolution of this issue on that basis.


ORDER

Service connection for cervical spine spondylosis is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



